1
2
3
4                                                                           O
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   CAROLYN M. JONES,                             Case No. 5:21-cv-00655-JAK-KES
12                 Petitioner,
13            v.                                  ORDER ACCEPTING AMENDED
                                                 REPORT AND RECOMMENDATION
14   M. GUTIERREZ, Warden, et al.,                 OF U.S. MAGISTRATE JUDGE
15                 Respondent.
16
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition (Dkt. 1), the
19   other records on file herein, and the Amended Report and Recommendation of the
20   U.S. Magistrate Judge (Dkt. 10). No objections to the Amended Report and
21   Recommendation were filed, and the deadline for filing such objections has passed.
22   The Court accepts the report, findings, and recommendations of the Magistrate
23   Judge.
24         IT IS THEREFORE ORDERED that:
25         (1)     Petitioner’s motion to supplement (Dkt. 8) is granted;
26         (2)     Petitioner’s motion for emergency hearing (Dkt. 2) is denied;
27         (3)     Grounds One, Two, Four, and Seven of the Petition (the claims
28
1                 challenging the merits and/or timing of Respondent’s residential
2                 reentry center/home confinement placement decision) are dismissed
3                 for lack of jurisdiction;
4          (4)    Grounds Three and Six of the Petition (the claims related to COVID-
5                 19) are dismissed without prejudice to Petitioner filing a civil rights
6                 action raising these claims; and
7          (5)    Ground Five of the Petition (the equal protection claim) is dismissed
8                 with prejudice.1
9
10   DATED: July 8, 2021                      ____________________________________
11                                            JOHN A. KRONSTADT
                                              UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24         1
             As a federal prisoner proceeding under 28 U.S.C. § 2241, Petitioner is not
25   required to obtain a certificate of appealability in order to appeal to the United
     States Court of Appeals in this case. See Harrison v. Ollison, 519 F.3d 952, 958
26   (9th Cir. 2008) (plain language of 28 U.S.C. § 2253(c)(1) does not require federal
27   prisoners bringing § 2241 petitions to obtain a certificate in order to appeal, unless
     the § 2241 petition “is merely a ‘disguised’ § 2255 petition”).
28
                                                 2
